19-01040-scc        Doc 5      Filed 05/21/19         Entered 05/21/19 15:36:19             Main Document
                                                     Pg 1 of 4




UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:
                                                                   Chapter 11
RUNWAY LIQUIDATION HOLDINGS, LLC,
et al.,1                                                           Case No. 17-10466 (SCC)

                                   Debtors.                        (Jointly Administered)


RUNWAY LIQUIDATION, LLC,
                                                                   Adv. Proc. No. 19-01040 (SCC)
                                   Plaintiff,

         v.

CRITEO CORP.,

                                   Defendant.



                                      INITIAL PRETRIAL ORDER

         The parties have elected to toll discovery pending termination of mediation.

         Mediation shall be completed no later than September 27, 2019, and shall be conducted

in accordance with Rule 9019-1 of the Local Bankruptcy Rules for the Southern District of New

York and the Court’s Procedures Governing Mediation of Matters and the Use of Early Neutral

Evaluation and Mediation/Voluntary Arbitration in Bankruptcy Cases and Adversary

Proceedings (the “Procedures”); provided, however, that the parties shall have thirty (30) days




1
 A list of the Post-Effective Date Debtors in these chapter 11 cases, along with the last four digits of each Post-
Effective Date Debtor’s federal tax identification number include: Runway Liquidation Holdings, LLC (6857);
Runway Liquidation, LLC (5942); Runway Liquidation Intermediate Holdings, LLC (3673); MR Liquidation, LLC
(9200); and MMH Liquidation, LLC (3854).


DOCS_NY:39055.1 08467/001
19-01040-scc        Doc 5   Filed 05/21/19      Entered 05/21/19 15:36:19         Main Document
                                               Pg 2 of 4




after the entry of this Initial Pretrial Order (the “Order”) to select a mediator rather than the

seven (7) days provided for in paragraph 2.2(A) of the Procedures.

        If the matter is settled through mediation, the Plaintiff shall file a notice of settlement

with the Court no later than ten (10) days after full execution of settlement agreement.

        The discovery planning conference described in Fed.R.Civ.P. 26(f), made applicable by

Fed.R.Bankr.P. 7026, shall be deemed to have taken place, provided, however, that the parties

each reserve their rights regarding issues concerning electronic discovery.

        If the matter is not settled through mediation:

        Initial disclosures pursuant to Fed.R.Civ.P. 26(a)(1) shall be made on or before thirty (30)

days after the termination of the mediation.

        Fact discovery shall be completed on or before one hundred and twenty (120) days after

the termination of the mediation.

        Any expert report required pursuant to Federal Rule of Civil Procedure 26(a)(2)(B), not

including any report by Plaintiff on insolvency of the Debtors, shall be served by the party that

bears the burden of proof for that issue no later than one hundred and fifty (150) days after the

termination of the mediation. If the Defendant intends to provide expert testimony regarding the

insolvency of the Debtors, notice of the Defendant’s intent to submit any such expert report must

be provided no later than one hundred sixty-five (165) days after the termination of the

mediation, and any such expert report must be provided no later than one hundred eighty (180)

days after the termination of the mediation. Any expert rebuttal report by Plaintiff on the

insolvency of the Debtors shall be provided no later than two hundred ten (210) days after the

termination of the mediation. Any party’s expert report intended to rebut any other expert report,


DOCS_NY:39055.1 08467/001                          2
19-01040-scc        Doc 5   Filed 05/21/19     Entered 05/21/19 15:36:19        Main Document
                                              Pg 3 of 4




including any other expert reports that may be filed earlier than the deadlines established in this

paragraph, shall be provided no later than thirty (30) days after the report being rebutted,

provided, however, that in no event shall the thirty (30) day period start prior to one hundred

twenty (120) days after the termination of the mediation. All reports shall provide the

information required by Fed.R.Civ.P. 26(a)(2)(B). All expert discovery shall be completed, and

discovery shall close, no later than two hundred seventy (270) days after the termination of the

mediation.



Dated: May 20, 2019                                   Dated: May 10, 2019

PACHULSKI STANG ZIEHL & JONES LLP                     LEECH TISHMAN FUSCALDO & LAMPL, LLC
Counsel to Plaintiff, Runway Liquidation, LLC         Counsel to Defendant, Criteo Corp.


By: /s/ Beth E. Levine                                By: /s/ Alan M. Kindred
    Beth E. Levine, Esq.                                  Alan M. Kindred
    Andrew W. Caine, Esq. (admitted                       Patrick W. Carothers
         pro hac vice)                                    Gregory W. Hauswirth
    Jason S. Pomerantz, Esq. (admitted                    525 Fifth Avenue
         pro hac vice)                                    New York, NY 10017
    780 Third Avenue, 34th Floor                          Tel: (412) 606-3182
    New York, NY 10017                                    Fax: (412) 227-5551
    Tel.: (212) 561-7700                                  Email: akindred@leechtishman.com
    Fax: (212) 561-7777                                           pcarothers@leechtishman.com
    Email: blevine@pszjlaw.com                                    ghauswirth@leechtishman.com
            acaine@pszjlaw.com
            jspomerantz@pszjlaw.com




DOCS_NY:39055.1 08467/001                        3
19-01040-scc        Doc 5   Filed 05/21/19    Entered 05/21/19 15:36:19   Main Document
                                             Pg 4 of 4




SO ORDERED:

May 21, 2019


/S/ Shelley C. Chapman
HONORABLE SHELLEY C. CHAPMAN
UNITED STATES BANKRUPTCY JUDGE




DOCS_NY:39055.1 08467/001                       4
